

Exhibit 10.5


WALDEN FEDERAL SAVINGS AND LOAN ASSOCIATION
AMENDED AND RESTATED
DIRECTORS’ RETIREMENT PLAN


This Amended and Restated Walden Federal Savings and Loan Association Directors’
Retirement Plan (the “Plan”) is hereby adopted as of March 9, 2007 by the Board
of Directors (the “Board of Directors” or the “Board”) of Walden Federal Savings
and Loan Association (the “Bank”), to provide members of the Board (each a
“Director”) with retirement income benefits.  The Plan is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).


WHEREAS, the Bank wishes to reward the years of extensive service provided by
the current members of the Board of Directors and to continue to attract and to
retain the best talent available to serve on its Board of Directors, and


WHEREAS, the Plan is intended to comply with Code Section 409A and the Final
Regulations published thereunder in April 2007, and any regulatory or other
guidance issued under such Section; and


WHEREAS, Code Section 409A requires that certain types of nonqualified deferred
compensation arrangements comply with its terms or subject the recipients of
such compensation to current taxes and penalties.


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, the Bank and the directors agree as follows:


ARTICLE I
DEFINITIONS


Administrator means the Board of Directors of the Bank, which shall have the
authority to manage and control the operation of this Plan as set forth in
Article III of the Plan.


Bank means Walden Federal Savings and Loan Association, Walden, New York.


Beneficiary means the individual or individuals designated by a Director to
receive benefits in the event of death.


Benefit Accrual Fraction means A divided by B, whereby:


A = Completed Years of Service Following the Effective Date (maximum of 5
years); and
B = Five years


For purposes of this definition, a “Year of Service” shall mean each 12-month
period of service completed by a Director after the Effective Date, or, for
Directors who commence service after the Effective Date, each 12-month period of
service completed after designation as a Director.


Benefit Payment means the benefit payment amount used to calculate a Director’s
benefit under Section 2.1 as determined under the following schedule:

 
 

--------------------------------------------------------------------------------

 



Years of Service as a Director
Benefit Payment Amount
   
1-9
$500 per completed Year of Service
10 but less than 20
$5,000
20 or more
$7,500



For purposes of this definition, a “Year of Service” shall mean each 12-month
period of service completed by a Director, beginning with the date the Director
commenced service as a member of the Board of Directors.


Cause means, with respect to a Director’s termination for Cause, removal as a
result of the Director’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar infractions) or a final cease-and-desist
order.


Change in Control means a change in the ownership or effective control of the
Bank, or a change in the ownership of a substantial portion of the assets of the
Bank, as defined in Code Section 409A and applicable Treasury Regulations issued
thereunder, provided, however, that in no event shall the conversion of the Bank
to the full stock holding company form of organization constitute a “Change in
Control” for purposes of this Plan.


Director means a member of the Board of Directors of the Bank serving as of the
Effective Date.  The Board may, in its sole discretion, designate any new member
of the Board of Directors as a Director for purposes of this Plan.


Effective Date means March 9, 2007.


Normal Retirement Age shall mean age 65.


Plan means this Walden Federal Savings and Loan Association Directors’
Retirement Plan.


Separation from Service means “Separation from Service” as set forth under the
Treasury Regulations promulgated under Code Section 409A.


ARTICLE II
BENEFITS


2.1           Director Benefits.  Upon a Director’s Separation from Service (the
“Termination Date”) on or after Normal Retirement Age, other than upon removal
for Cause, the Director shall be entitled to receive an annual benefit in an
amount determined by applying the following formula:


Annual Director Benefit = (Benefit Payment x Director Benefit Accrual Fraction)


Except as otherwise provided for herein, the annual benefit, if any, payable
under this Section 2.1 shall be paid to the Director (or, if applicable, the
Director’s designated Beneficiary) for ten (10) consecutive years, commencing
within sixty (60) days following the Termination Date and continuing on each
anniversary of the payment date thereafter.  Upon the death of a Director after
the commencement of annual benefit payments, any remaining installments shall be
paid to the Director’s designated Beneficiary(ies). In the event the Director’s
death occurs after attainment of Normal Retirement Age, but prior to
commencement of annual benefit payments under the Plan, the Director’s
designated Beneficiary

 
2

--------------------------------------------------------------------------------

 

shall be paid in a lump sum amount that is actuarially equivalent to the
Director’s total annual benefit, determined as of the Director’s date of death,
and payable within sixty (60) days following the date of death.  Notwithstanding
anything in this Plan to the contrary, in the event a Director’s Separation from
Service (other than termination for Cause) occurs on or within two years after
the effective date of a Change in Control, the Director’s Benefit Payment shall
be calculated as if the Director had attained Normal Retirement Age, completed
twenty (20) Years of Service, and had a Benefit Accrual Fraction of 1.0; such
benefit shall be paid in the form of a lump sum amount that is actuarially
equivalent to the Director’s total annual benefit.  The lump sum payment shall
be made to the Director (or the Director’s designated Beneficiary) not later
than ten (10) days after the Separation from Service.  In determining any lump
sum amount, the Administrator shall use the same interest rate used by the Bank
under FAS 87 to compute its liability with respect to the Plan for the fiscal
year prior to the distribution date.  Except as otherwise set forth herein, no
benefit shall be payable upon Separation from Service prior to attainment of
Normal Retirement Age.


Section 2.2          Removal for Cause.  Notwithstanding anything in this Plan
to the contrary, no benefit shall be payable under this Plan to a Director who
is removed as a Director of the Bank or any affiliate of the Bank for Cause.


ARTICLE III
ADMINISTRATION


                Section 3.1         Administration of Plan.  The Administrator
shall have complete responsibility for the administration of this Plan.  The
Administrator shall have full power and authority to adopt rules and regulations
for the administration of this Plan; provided, however, that such rules and
regulations are not inconsistent with the provisions of this Plan.


Section 3.2          Delegation of Responsibility.  The Administrator may
delegate duties involved in the administration of this Plan to such person or
persons whose services are deemed by it to be necessary or convenient.


Section 3.3          Payment of Benefits.  The amounts payable as benefits under
this Plan shall be paid solely from the general assets of the Bank.  No Director
shall have any interest in any specific assets of the Bank under the terms of
this Plan.  This Plan shall not be considered to create an escrow account, trust
fund or other funding arrangement of any kind or a fiduciary relationship
between any Director and the Bank.  The Bank’s obligations under this Plan are
purely contractual and shall not be funded or secured in any way.


Section 3.4          Construction of Plan.  The Bank shall have the power to
construe the Plan and to determine all questions of fact or law arising under
the Plan.  It may correct any defect, supply any omission or reconcile any
inconsistency in the Plan in such manner and to such extent as it may deem
appropriate.


Section 3.5         Designation of Beneficiaries.  Each Director shall designate
a Beneficiary and a contingent Beneficiary to whom death benefits due under the
Plan at the date of his death shall be paid.  If any Director fails to designate
a Beneficiary or if the designated Beneficiary predeceases any director, death
benefits due under the Plan at that Director’s death shall be paid to his
contingent Beneficiary or, if none, to the deceased Director’s surviving spouse,
if any, and, if none, to the deceased Director’s estate.





 
3

--------------------------------------------------------------------------------

 

ARTICLE IV
AMENDMENT OR TERMINATION OF PLAN


Section 4.1          Amendment.  The Board may at any time amend the Plan in
whole or in part, provided, however, that no amendment shall adversely affect
the rights of Directors or their Beneficiaries with respect to amounts payable
had this Plan terminated immediately prior to the amendment.


Section 4.2          Termination of the Plan.  Subject to the requirements of
Code Section 409A, in the event of complete termination of the Plan, the Plan
shall cease to operate and the Bank shall pay each Director annual amounts
determined in accordance with Article 2 and based on their Benefit Payments and
Benefit Accrual Fractions in effect on the Plan termination date.  Such complete
termination of the Plan shall occur only under the following circumstances and
conditions:


(a)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.


(b)           The Board may terminate the Plan by irrevocable Board action taken
within the 30 days preceding a Change in Control (but not following a Change in
Control), provided that the Plan shall only be treated as terminated if all
substantially similar arrangements sponsored by the Bank are terminated so that
the Participant and all participants under substantially similar arrangements
are required to receive all amounts of compensation deferred under the
terminated arrangements within 12 months of the date of the termination of the
arrangements.


(c)           The Board may terminate the Plan provided that (i) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Bank; (ii) all arrangements sponsored by the Bank that would be
aggregated with this Plan under Treasury Regulations section 1.409A-1(c) if any
Director covered by this Plan was also covered by any of those other
arrangements are also terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangement if the termination had not
occurred are made within 12 months of the termination of the arrangement; (iv)
all payments are made within 24 months of the termination of the arrangements;
and (v) the Bank does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Treasury Regulations section 1.409A-1(c) if the
same Director participated in both arrangements, at any time within three years
following the date of termination of the arrangement.


(d)           The Board may terminate the Plan pursuant to such other terms and
conditions as the Internal Revenue Service may permit from time to time.





 
4

--------------------------------------------------------------------------------

 



ARTICLE V
MISCELLANEOUS


Section 5.1          Successors.  This Plan shall be binding upon the successors
of the Bank.


Section 5.2         Duration of Plan.  Subject to Section 4.1, this Plan shall
terminate on the date on which all benefits have been distributed in full
pursuant to the terms of this Plan.


Section 5.3          Governing Law.  This Plan shall be construed and
interpreted pursuant to, and in accordance with, the laws of the State of New
York, except to the extent that federal law applies.


Section 5.4          Non-Alienation.  No Director or his Beneficiary shall have
any right to anticipate, pledge, alienate or assign any of his rights under this
Plan, and any effort to do so shall be null and void.  The benefits payable
under this Plan shall be exempt from the claims of creditors or other claimants
and from all orders, decrees, levies and executions and any other legal process
to the fullest extent that may be permitted by law.


Section 5.5         Gender and Number.  Words in one (1) gender shall be
construed to include the other genders where appropriate; words in the singular
or plural shall be construed as being in the plural or singular where
appropriate.


Section 5.6          Headings.  The headings in this Plan are solely for
convenience of reference and shall not affect its interpretation.


Section 5.7         Disclaimer.  The Bank makes no representations or assurances
and assumes no responsibility as to the performance by any parties, solvency,
compliance with state and federal securities regulation or state and federal tax
consequences of this Plan or participation therein.  It shall be the
responsibility of the respective Directors to determine such issues or any other
pertinent issues to their own satisfaction.


Section 5.8        Section 409A Compliance.  This Plan shall be interpreted in
accordance with, and shall comply in form and operation with, Section 409A of
the Code.  Notwithstanding any provision of the Plan to the contrary, the Board
of Directors of the Bank may adopt such amendments to the Plan or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Board of Directors of
the Bank determines are necessary or appropriate to (a) exempt the benefits
under the Plan from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided for under the Plan, or (b) comply with the
requirements of Section 409A (including, without limitation, any related
Department of Treasury guidance).



 
5

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Board has adopted this Plan as of the Effective Date.





   
WALDEN FEDERAL SAVINGS AND LOAN ASSOCIATION
                        December 18, 2008   
By:
  /s/ Graham S. Jamison
Date
   
For the Entire Board of Directors
       





6

